 In the Matter of Row RIVER LUMBER COMPANYandLOCAL No. 2627,LUMBER AND SAWMILL WORKERS, CHARTERED BY THE UNITEDBROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABORandLOCAL No. 76, Dis-TRICT1, INDUSTRIAL EMPLOYEES UNION7 INC.In the Matter of RowRIVER LUMBER COMPANYandLOCAL UNIONNo.5-248,INTERNATIONAL WOODWORKERS OF AMERICA, AFFILIATED WITHTHE C. I.O.Cases Nos. RE-19 and R-2210CERTIFICATION OF REPRESENTATIVESJune 6, 1941On March 11, 1941, the Board issued its Decision and Directionof Election, 1 and on April 24, 1941, its Amendment to Decision andDirection of Election,2 in the above-entitled proceedings.Pursuantto the Direction of Election, as amended, an election by secret ballotwas conducted on May 6, 1941, under the direction and supervisionof the Regional Director for the Nineteenth Region (Seattle, Wash-ington).On May 8, 1941, the Regional Director, acting pursuantto Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued and duly served uponthe parties an Election Report.No objections to the conduct of theballot or the Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list------------------- ----------------114Total votes in favor of International Woodworkers of Amer-ica,Union No. 5-248------------------------------------99Total votes in favor of Industrial Employees' Union, Inc.,Local No. 76, District 1---------------------------------6Total votes in favor of neither----------------------------3Total on eligibility list not voting--------------------------6By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,130 N. L. R. B. 232.231 N. L.R. B. 317.32 N. L. R. B., No. 75.334 ROW RIVER LUMBER COMPANY335of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED,that InternationalWoodworkers of Amer-ica, Local Union No. 5-248, affiliated with the Congress of IndustrialOrganizations, has been designated and selected by a majority of allproduction and maintenance employees of the Row River LumberCompany at its mill and logging operations in the vicinityof Dorena,Oregon, including employees engaged in construction work, butexcluding mill, yard, planing mill and woods superintendents, thebull buck, the hook-tender and office employees, as their representa-tive for the purpose of collective bargaining, and that, pursuant tothe provisions of Section 9 (a) of the National Labor RelationsAct, International Woodworkers of America, Local UnionNo. 5-248,affiliated with the Congress of Industrial Organizations, is the exclu-siverepresentative of all such employees for the purposes of collectivebargainingin respect to rates of pay, wages, hours of employment,and other conditions of employment.